                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CAPITAL ONE, N.A.,

                      Plaintiff,                                      8:19CV11

       vs.
                                                            ORDER TO SHOW CAUSE
MOXIE AUTO SALES, LLC,

                      Defendant.

       The records of the Court show that on January 10, 2019, a letter (Filing No. 40) was sent
to the following attorney(s) from the Office of the Clerk directing that they obtain admittance to
practice in this district and register for the Case Management/Electronic Case Filing System
(“System”):
                                        John E. Rinaldi
                               WASLH, COLUCCI LAW FIRM
                            4310 Prince William Parkway, Suite 300
                                  Prince William, VA 22192

       IT IS ORDERED that on or before February 11, 2019, the attorney(s) listed above shall
either comply with the requests set forth in the letters from the Clerk of the Court or show cause
by written affidavit why they cannot comply with the rules of the Court. Failure to comply with
this Order will result in John E. Rinaldi being removed as counsel of record.

       Dated this 28th day of January, 2019.

                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
